1                                                          Honorable Ricardo S. Martinez

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
       TROY COACHMAN,
9
                                         Plaintiff,         No. 2:17-cv-00187-RSM
10
       v.                                                       STIPULATED
11                                                          ORDER EXONERATING
       SEATTLE AUTO MANAGEMENT, INC.                         SUPERSEDEAS BOND
12     DBA MERCEDES BENZ OF SEATTLE
       AND AL MONJAZEB,
13
                                     Defendants.
14

15                                  I.     STIPULATION
16          Plaintiff Troy Coachman and defendants Seattle Auto Management d/b/a
17   Mercedes Benz of Seattle and Al Monjazeb, through their counsel of record, hereby
18   stipulate to exonerate the supersedeas bond posted by U.S. Specialty Insurance
19   Company in this case.
20                                       II.   ORDER
21          Pursuant to the parties’ settlement agreement, the parties stipulate that Bond No.
22   1001075780, in which defendants are the principal, Troy Coachman is the beneficiary,
23   and U.S. Specialty Insurance Company is the surety shall be of no further effect and that
24

25
     STIPULATION AND ORDER                                           SMITH GOODFRIEND, P.S.
     EXONERATING SUPERSEDEAS BOND - 1                                    1619 8TH AVENUE NORTH
                                                                       SEATTLE, WASHINGTON 98109
     No. 2:17-cv-00187-RSM
                                                                  (206) 624-0974 FAX (206) 624-0809
1    the surety shall be released of any further obligations thereunder, now therefore it is

2    hereby:

3           ORDERED that Bond No. 1001075780, filed in this action on January 22, 2019,

4    is exonerated and is of no further force or effect and surety U.S. Specialty Insurance

5    Company is hereby released of any further obligations under said bond or in this action.

6              DATED this 7 day of January 2020.

7

8
                                              A
                                              RICARDO S. MARTINEZ
9                                             CHIEF UNITED STATES DISTRICT JUDGE

10
     Stipulated to and Approved by:
11
     SMITH GOODFRIEND, P.S.
12
     By: /s/Howard M. Goodfriend
13
        Howard M. Goodfriend, WSBA # 14355
14   By: /s/Ian C. Cairns
        Ian C. Cairns, WSBA # 43210
15
     Attorneys for Defendants
16

17   SCHROETER GOLDMARK & BENDER
18   By: /s/Beth Bloom          _______
        Beth Bloom, WSBA # 31702
19

20   Attorney for Plaintiff

21

22

23

24

25
     STIPULATION AND ORDER                                          SMITH GOODFRIEND, P.S.
     EXONERATING SUPERSEDEAS BOND - 2                                   1619 8TH AVENUE NORTH
                                                                      SEATTLE, WASHINGTON 98109
     No. 2:17-cv-00187-RSM
                                                                 (206) 624-0974 FAX (206) 624-0809
